UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q |X|QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ||TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-21696 ARIAD Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 22-3106987 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 26 Landsdowne Street, Cambridge, Massachusetts 02139 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (617) 494-0400 Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report:Not Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes |X|No|| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes |X|No|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Check one: Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b - 2 of the Exchange Act). Yes ||No |X| The number of shares of the registrant’s common stock outstanding as of July 29, 2011 was 132,547,176. ARIAD PHARMACEUTICALS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 1 ITEM 1. UNAUDITED FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4. CONTROLS AND PROCEDURES 28 PART II. OTHER INFORMATION 30 ITEM 1A. RISK FACTORS 30 ITEM 6. EXHIBITS 31 SIGNATURES 32 EXHIBIT INDEX 33 PART I.FINANCIAL INFORMATION ITEM 1.UNAUDITED FINANCIAL STATEMENTS ARIAD PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except share and per share data June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Amounts due under license agreements 17 Other current assets Total current assets Restricted cash Property and equipment, net Intangible and other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt and capital lease obligations $ $ Accounts payable Accrued compensation and benefits Accrued product development expenses Other accrued expenses Current portion of deferred revenue Current portion of deferred executive compensation Other current liabilities Total current liabilities Long-term debt and capital lease obligations Deferred revenue Deferred executive compensation Other long-term liabilities Warrant liability Stockholders’ equity: Preferred stock, $.01 par value, authorized 10,000,000 shares, none issued and outstanding Common stock, $.001 par value; authorized, 240,000,000 shares in 2011 and 2010; issued and outstanding, 132,376,893 shares in 2011 and 126,942,431 shares in 2010 Additional paid-in capital Accumulated deficit (519,071 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited condensed consolidated financial statements. 1 ARIAD PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, In thousands, except per share data License and collaboration revenue $
